DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/202/2021 has been entered.

Status of the Claims
	The amendment filed on 12/20/2021 have been entered. Claim 24 has been newly added. Thus, Claims 1-12 and 14-24 are currently pending, Claims 7-12 and 14-15 have been withdrawn from further consideration and Claims 1-6 and 16-24 are under examination.

Withdrawn Rejections
The declaration under 37 CFR 1.132 filed 12/20/2021 is sufficient to overcome the rejection of claims 1-6 and 16-23 based upon 103, specifically in view of points 13-18 of the declaration:

    PNG
    media_image1.png
    660
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    619
    media_image2.png
    Greyscale

	Accordingly, the 103 rejection of the record has been withdrawn.

Newly Applied Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 and 24 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification while being enabling for preparing a compound of formula (I) by the reaction of fluorinated compound of formula (II) with a non-fluorinated compound of formula (III) chromium based catalyst in the reacting 1,1,1,2,3-pentachloropropane and in situ formation of compound of formula (II) by the reaction iodinated precursor of the compound of formula (II) with a Grignard reagent, does not reasonably provide enablement for the formation of compound of formula (II) by the reaction any other halogenated precursor of the compound of formula (II) (including the fluorinated compound of  formula (II) of Claim 24, step (A)) with the Grignard reagent.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) nature of the invention, 
2) state of the prior art, 
3) relative skill of those in the art, 
4) level of  predictability in the art, 
5) existence of working examples, 
6) breadth of claims, 
7) amount of direction or guidance by the inventor, and 
8) quantity of experimentation needed to make or use the invention.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
State of the prior art and level of predictability in the art
Haas (Haas, A. et al. “Preparation of polyfluoroorganotrichlorosilanes” Journal of Fluorine Chemistry 1981, Volume: 17, Issue: 6, Pages: 531-7; cited in Office Action 07/20/2021) and Nomoto (Nomoto, A. et al. “Heneicosafluorodecyl Iodide” 2007, pages 1-3; cited in Office Action 07/20/2021) as the state of the prior art reference. 
	Haas teaches formation of fluorinated compound C10F21MgBr in situ from the reaction of allylmagnesium bromide as a Grignard reagent and iododecane (see page 534, section (b)):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Nomoto teaches the preparation of fluorinated Grignard reagents 
    PNG
    media_image4.png
    29
    156
    media_image4.png
    Greyscale
 (same as fluorinated compound of formula (II)) by the reaction of iodinated precursor of the fluorinated Grignard reagents, 
    PNG
    media_image5.png
    35
    112
    media_image5.png
    Greyscale
 with ethylmagnesium bromide as a Grignard reagent (see the reaction below):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


The amount of direction or guidance provided and absence of working examples 
Claims 17-19 are drawn to the genus halogenated precursor of formula (II) and Claim 24 is drawn to chlorinated or brominated precursor of formula (II), whereas the instant specification provides only specific examples of iodinated precursor of formula (II) in the production of compound of formula (II) (Example 1C on page 66). It appears that the transfer of magnesium halide can only take place when iodinated precursor of formula (II) is used because the iodo group in the precursor is a good leaving group.
Accordingly, the amount of direction presented and the number of working examples presented in the instant specification are narrow compared to the wide breadth of the claims at issue.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed process of obtaining fluorinated compound of formula (II) by reacting a Grignard reagent with any halogenated precursor of formula (II) other than iodinated precursor or chlorinated or brominated precursor of formula (II) could be predicted as inferred by the claim and contemplated by the specification. MPEP 2164.01(a) states, "A conclusion of lack enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993."  That conclusion is clearly justified here.
Accordingly, the instant claim does not comply with the enablement requirement of § 112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Newly Applied Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim uses the same formula (II) for two different compounds 
    PNG
    media_image7.png
    26
    130
    media_image7.png
    Greyscale
in line 2 and 
    PNG
    media_image7.png
    26
    130
    media_image7.png
    Greyscale
 in line 8. Thus it is unclear which compound of formula (II) is reacting in step (B).

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6, 16-17 and 22-23 are newly rejected under 35 U.S.C. 103 as being unpatentable over Haas (Haas, A. et al. “Preparation of polyfluoroorganotrichlorosilanes” Journal of Fluorine Chemistry 1981, Volume: 17, Issue: 6, Pages: 531-7; cited in Office Action 07/20/2021) in view of in view of Terao (Terao, J. et al. “Cross-Coupling Reaction of Alkyl Halides with Grignard Reagents Catalyzed by Ni, Pd, or Cu Complexes with π-Carbon Ligand(s)” Vol. 41, No. 11 November 2008 1545-1554) and Morgado (Morgado, P. et al. “Solution Behavior of Perfluoroalkanes and Perfluoroalkylalkane Surfactants in n-Octane” J. Phys. Chem. C 2007, 111, 15962-15968; cited in Office Action 07/20/2021).
	Regarding Claims 1, 4 and 22-23, Haas teaches the following reactions on page 532, wherein RMgBr compounds 1b and 1c are species of the claimed fluorinated compound of formula (II) of Claim 1 and Claims 22-23:

    PNG
    media_image8.png
    428
    1048
    media_image8.png
    Greyscale

	Regarding Claims 16-17, Haas teaches that the fluorinated compound C10F21MgBr is formed in situ from allylmagnesium bromide as a Grignard reagent and iododecane (see page 534, section (b)):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding Claim 1, while Haas teaches that RMgBr is reacted with BrCH2CH=CH2, the reference fails to teach that RMgBr is reacted with the claimed non-fluorinated compound of formula (III) Ro-Y to prepare the claimed compound of formula (I). Haas also fails to teach the limitations of Claims 2-6 and 21.
	The deficiencies are cured by Terao and Morgado.
Regarding Claims 1-6, Terao teaches cross coupling reaction of alkyl halides (as in instant formula (III)) with Grignard reagents. Terao teaches in the abstract that the cross-coupling of alkyl halides with Grignard reagents is less effective when compared to that of sp and sp2 halides such as alkyne halides, alkene halides and arene halides. Thus Terao teaches a method to effectively conduct cross-coupling reaction of alkyl halides with Grignard reagents where the reaction takes place in the presence of transition metal catalysts that includes Cu compound and dienes such as 1,3-butadiene and isoprene or alkynes (Schemes 1-5, 13 and 16-17). Accordingly, using alkyl halides of Terao in place of BrCH2CH=CH2 of Haas and using the cross-coupling conditions of Terao in place of that of Haas, a skilled artisan would have a reasonable expectation in 1b or 1c of Haas and in obtaining cross-coupled products that fall under the claimed formula (I). For example, using the reaction conditions of Terao in reacting Oct-Br (octyl bromide) of Terao (from Scheme 5) with C10F21MgBr of Haas (Grignard reagent 1b), a skilled artisan would have a reasonable expectation of success in obtaining C10F21-Oct (equivalent to F-(CF2)10-(CH2)0-octyl), which is a specie of the claimed formula (I).
The combination of Haas and Terao fails to teach the motivation in preparing the products that would result by combining the references, in other words the products that fall under the claimed formula (I). However, Morgado teaches the importance of some semifluorinated compound species that fall under the claimed compound of formula (I) (see Table 1), such as F6H6, F6H8, F10H8 and F8H18:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Morgado teaches that the semifluorinated compounds have several medical applications (page 15962, 1st column) and thus there is a motivation to prepare these semifluorinated compounds. For example, a skilled artisan would have been motivated to react C10F21MgBr of Haas with Oct-Br of Terao with a reasonable expectation of success in obtaining one of the compounds of Morgado, i.e. perfluorodecyloctane (F10H8).
.

Claims 18-19 are newly rejected under 35 U.S.C. 103 as being unpatentable over Haas (Haas, A. et al. “Preparation of polyfluoroorganotrichlorosilanes” Journal of Fluorine Chemistry 1981, Volume: 17, Issue: 6, Pages: 531-7; cited in Office Action 07/20/2021) in view of in view of Terao (Terao, J. et al. “Cross-Coupling Reaction of Alkyl Halides with Grignard Reagents Catalyzed by Ni, Pd, or Cu Complexes with π-Carbon Ligand(s)” Vol. 41, No. 11 November 2008 1545-1554) and Morgado (Morgado, P. et al. “Solution Behavior of Perfluoroalkanes and Perfluoroalkylalkane Surfactants in n-Octane” J. Phys. Chem. C 2007, 111, 15962-15968; cited in Office Action 07/20/2021) as applied to Claims 1-6, 16-17 and 22-23 above, and further in view of Nomoto (Nomoto, A. et al. “Heneicosafluorodecyl Iodide” 2007, pages 1-3; cited in Office Action 07/20/2021).
	The teachings of Haas, Terao and Morgado have been set forth above.
	Regarding Claims 18-19, while Haas teaches allylmagnesium bromide as the Grignard reagent in preparing C10F21MgBr in situ, the reference fails to teach the Grignard reagents of Claims 18-17. However, Nomoto teaches the use of ethylmagnesium bromide as a Grignard reagent in making the same C10F21MgBr of Haas (see the reaction below):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Thus, a simple substitution of Haas’ Grignard reagent, allylmagnesium bromide, with that of Nomoto, ethylmagnesium bromide, would yield nothing more than the predictable product, i.e. C10F21MgBr.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.
Regarding Claim 21, the combination of Haas, Terao and Morgado fails to teach the claimed products. However, Nomoto teaches the production of 
    PNG
    media_image10.png
    37
    161
    media_image10.png
    Greyscale
wherein n is 5. Hence, using this fluorinated compounds in place of Haas’s fluorinated compound C10F21MgBr and reacting it with Oct-Br of Terao (from Scheme 5), a skilled artisan would have a reasonable expectation of success in obtaining F6H8 of Morgado with useful medical application
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to use ethylmagnesium bromide in the preparation of the claimed compound of formula (II) and further use the compound of formula (II) in the preparation of the claimed compound of formula (I) and to obtain the .

Claim 20 is newly rejected under 35 U.S.C. 103 as being unpatentable over Haas (Haas, A. et al. “Preparation of polyfluoroorganotrichlorosilanes” Journal of Fluorine Chemistry 1981, Volume: 17, Issue: 6, Pages: 531-7; cited in Office Action 07/20/2021) in view of in view of Terao (Terao, J. et al. “Cross-Coupling Reaction of Alkyl Halides with Grignard Reagents Catalyzed by Ni, Pd, or Cu Complexes with π-Carbon Ligand(s)” Vol. 41, No. 11 November 2008 1545-1554) and Morgado (Morgado, P. et al. “Solution Behavior of Perfluoroalkanes and Perfluoroalkylalkane Surfactants in n-Octane” J. Phys. Chem. C 2007, 111, 15962-15968; cited in Office Action 07/20/2021) as applied to Claims 1-6, 16-17 and 22-23 above, and further in view of Fujiu (Fujiu, M. et al. “Paradigm Shift from Alkaline (Earth) Metals to Early Transition Metals in Fluoroorganometal Chemistry: Perfluoroalkyl Titanocene(III) Reagents Prepared via Not Titanocene(II) but Titanocene(III) Species” Chem. Eur. J. 2014, 20, 2382-2386; cited in Office Action 07/20/2021) and Garcia (Garcia, P. M. P. et al. “From Dimethylamine to Pyrrolidine: The Development of an Improved Nickel Pincer Complex for Cross-Coupling of Nonactivated Secondary Alkyl Halides” ACS Catal. 2016, 6, 258−261; cited in Office Action 07/20/2021).
	The teachings of Haas, Terao and Morgado have been set forth above.
	Regarding Claim 20, while the combination of Haas, Terao and Morgado make obvious the reaction of C10F21MgBr of Haas (as in the claimed fluorinated compound of 
	Fujiu teaches the formation of fluorinated compound CF3(CF2)5MgCl, wherein X is Cl (Scheme 3). Fujiu fails to teach reaction of this fluorinated compound with non-fluorinated compound wherein Y is I. However, Garcia teaches that a cross-coupling reaction takes place between a Grignard reagent having MgCl group as that of Fujiu, i.e. n-Butyl-MgCl, and n-octyl iodide (as in non-fluorinated compound of formula (III) wherein Y is I). Hence, substituting the n-Butyl-MgCl of Garcia with that of Fujiu’s CF3(CF2)5MgCl and reacting CF3(CF2)5MgCl with n-octyl iodide, a skilled artisan would have a reasonable expectation of success in obtaining the coupled product CF3(CF2)5n-octyl. A skilled artisan would have been motivated to make CF3(CF2)5n-octyl product as it is equivalent to one of Morgado’s compound F6H8 with medical application.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention in producing compound of formula (I) by reacting fluorinated compound of formula (II) wherein X is MgCl and non-fluorinated compound of formula (III) wherein Y is I in view of the combination of Haas, Terao, Morgado, Fujiu and Garcia.

Conclusion
	Claims 1-6 and 16-24 are rejected and no claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622